              Case 2:20-cv-00277-RSM Document 10 Filed 04/17/20 Page 1 of 4



 1
                                                                   HON. RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7

 8
                                    UNITED STATES DISTRICT COURT
 9                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
10

11     DANIEL COSTELLO,

12                    Plaintiff,                     Case No. 2:20-cv-00277-RSM

13               v.                                  STIPULATED MOTION FOR LEAVE TO
                                                     FILE UNREDACTED “ADMINISTRATIVE
14     LIFE INSURANCE COMPANY OF                     RECORD” UNDER SEAL AND [PROPOSED]
       NORTH AMERICA,                                ORDER
15
                      Defendant.                     NOTED FOR HEARING: 04/17/2020
16

17
                                             I. Relief Requested
18
            The parties respectfully move the Court, pursuant to Federal Rule of Civil Procedure
19
     5.2(d) and Local Civil Rule 5(g), to order that the “Administrative Record” in this matter – the
20
     defendant insurance company’s claim file – be filed under seal, without redactions.
21
                                    II. Relevant Facts and Legal Authority
22
            This action arises under the Employee Retirement Income Security Act of 1974 (ERISA),
23
     29 U.S.C. § 1001 et seq. The parties agree that the Court will need to consider Defendant’s
24
      STIPULATED MOTION FOR LEAVE TO FILE UNREDACTED
      “ADMINISTRATIVE RECORD” UNDER SEAL - 1
      Case No. 2:20-cv-00277-RSM
               Case 2:20-cv-00277-RSM Document 10 Filed 04/17/20 Page 2 of 4



 1   claim file regarding Plaintiff’s long-term disability claim. Such files have come to be called the

 2   “Administrative Record” in ERISA benefit cases. Here, that 2,941-page file is primarily medical

 3   records and other documents addressing Plaintiff’s medical conditions.

 4           Although Local Civil Rule 5(g) establishes a “strong presumption in favor of public

 5   access to the Court’s files,” this Court recognizes the “need to protect medical privacy qualifies

 6   in general as a ‘compelling reason’” to allow records to be filed under seal. Karpenski v. Am.

 7   Gen. Life Companies, LLC, No. 2:12-CV-01569-RSM, 2013 WL 5588312 at *1 (W.D. Wash.

 8   Oct. 9, 2013), (quoting Local Civil Rule 5(g) and Kamakana v. City and County of Honolulu,

 9   447 F.3d 1172, 1179 (9th Cir. 2006)). See also Macon v. United Parcel Serv., Inc., 2013 WL

10   951013, at *5 (W.D. Wash. Mar. 12, 2013) (granting unopposed motion to seal medical records

11   given the “private nature of the documents at issue”).

12           Local Civil Rule 5.2(c) states that “in an action for benefits under the Social Security

13   Act” the “administrative record must be filed under seal” because those “actions are entitled to

14   special treatment due to the prevalence of sensitive information and the volume of filings.” Id.

15   That reasoning applies to this action for ERISA disability benefits. Sensitive information

16   concerning the Plaintiff is found throughout the claim file.

17           As certified below, the parties discussed whether redaction would be a suitable

18   alternative. Due to the volume of the record, and that it would require extensive redaction, the

19   parties believe redaction is not a reasonable alternative. Federal Rule of Civil Procedure 5(d)

20   provides that the “court may order that a filing be made under seal without redaction” and the

21   parties respectfully move the Court to so order here.

22   /////

23   /////

24
      STIPULATED MOTION FOR LEAVE TO FILE UNREDACTED
      “ADMINISTRATIVE RECORD” UNDER SEAL - 2
      Case No. 2:20-cv-00277-RSM
              Case 2:20-cv-00277-RSM Document 10 Filed 04/17/20 Page 3 of 4



 1                                 III. Local Rule 5.2(g)(3)(A) Certification

 2          The parties certify pursuant to Local Rule 5.2(g)(3)(A) that attorney Mel Crawford

 3   representing Plaintiff and attorney Charles Huber representing Defendant conferred by telephone

 4   on April 17, 2020, to discuss filing the record under seal and to explore redaction and other

 5   alternatives to filing under seal. They agreed redaction was not a reasonable means to protect

 6   Plaintiff’s medical privacy, because the documents would need to be so heavily redacted.

 7                                              IV. Conclusion

 8          The parties respectfully move the Court to order that the “Administrative Record” in this

 9   matter be filed under seal.

10          IT IS SO STIPULATED THIS 17th day of April 2020.

11          LAW OFFICE OF MEL CRAWFORD

12

13          By s/Mel Crawford
               Mel Crawford, WSBA # 22930
14             melcrawford@melcrawfordlaw.com
            Attorney for Plaintiff
15

16
            LANE POWELL PC
17

18          By: s/Charles C. Huber
                Charles C. Huber, WSBA No. 18941
19              huberc@lanepowell.com
            Attorneys for Defendant
20

21

22

23

24
      STIPULATED MOTION FOR LEAVE TO FILE UNREDACTED
      “ADMINISTRATIVE RECORD” UNDER SEAL - 3
      Case No. 2:20-cv-00277-RSM
              Case 2:20-cv-00277-RSM Document 10 Filed 04/17/20 Page 4 of 4



 1                                                ORDER

 2          IT IS SO ORDERED. The Court GRANTS the parties’ stipulated motion and ORDERS

 3   that the administrative record in this action be filed and maintained under seal. Pursuant to

 4   Federal Rule of Civil Procedure 5(d), the record need not be redacted.

 5          DATED this 17th day of April, 2020.

 6

 7

 8

 9
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
      STIPULATED MOTION FOR LEAVE TO FILE UNREDACTED
      “ADMINISTRATIVE RECORD” UNDER SEAL - 4
      Case No. 2:20-cv-00277-RSM
